Citation Nr: 1734882	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-39 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for asthma to include as due to exposure to herbicides.

2.  Entitlement to service connection for sarcoidosis to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2017, the Veteran testified before the undersigned at a Travel Board hearing at the RO.  A copy of the transcript has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary to have a complete record to decide the claim for an increased rating, so the Veteran is afforded every possible consideration.

The Board finds that current VA examinations and opinions are necessary in resolving the claims of service connection for asthma and sarcoidosis.

The Veteran seeks service connection for asthma and sarcoidosis.  He asserts that his exposure to herbicides and jet fuel caused his asthma and sarcoidosis.

VA regulations provide that a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 and has a disease listed at Sec. 3.309(e) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 C.F.R. § 3.307 (a)(6)(iii) (2016).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam Era.  38 C.F.R. § 3.307 (a)(6)(i).  In this case, the Veteran's service personnel records indicated that he served from July 1970 to April 1974 and that he received a National Defense Service Medal, Vietnam Service Medal, and Republic of Vietnam Campaign Medal.  Service personnel records indicate that the Veteran served in Vietnam; thus, he is presumed to have been exposed to herbicides.

Regulations provide that if a Veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne; type II diabetes mellitus, Hodgkin's disease; multiple myeloma; Non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); hairy cell leukemia and other chronic B-cell leukemias; Parkinson's disease; and ischemic heart disease.  38 C.F.R. § 3.309 (e).  For purposes of the aforementioned section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  3 8 C.F.R. § 3.309 (e), Note 3 (effective August 31, 2010).

The Veteran claims entitlement to service connection for asthma and sarcoidosis. These are not diseases which are listed at Sec. 3.309(e).  Therefore service connection would not be warranted for these disorders on the presumptive basis of exposure to herbicides.  38 C.F.R. § 3.309 (e).  Consequently, although the Veteran is presumed to have been exposed to herbicides, his asthma and sarcoidosis are not any of the enumerated disabilities, and service connection for such may not be presumed.  Notwithstanding the provisions relating to presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303 (d).

The Veteran testified at the May 2017 Board hearing that he worked on a flight deck in Vietnam and inhaled jet exhaust while loading and unloading barrels of Agent Orange.  He noted that the barrels leaked and that his hands and gloves were soaked in Agent Orange.  He stated that he started to have problems breathing after service, so he sought medical treatment and was diagnosed with asthma and sarcoidosis as a result of inhaling chemicals.  The Veteran indicated that he worked in construction and as a truck driver after his service and that he had not been exposed to chemicals since his service. 

The Veteran's June 1970 entrance examination was silent for a respiratory system condition.  His active duty service treatment records (STRs) do not reflect any complaints, findings, treatment, or diagnosis of a respiratory disease or injury.  The March 1974 discharge examination noted a normal evaluation and was silent for a respiratory system condition.  

In October 2008, Dr. M.P., the Veteran's treating physician, diagnosed the Veteran with asthma and sarcoidosis, and suggested that there was a clinical pathological correlation.  Dr. M.P. stated that it was possible that the Veteran's asthma and sarcoidosis were caused by his time in the Republic of Vietnam.  

A VA treatment record dated in October 2009 indicated that the Veteran established care with the VA for his asthma and sarcoidosis.

In October 2009, Dr. M.P. opined that it is at least as likely as not that the Veteran's diagnoses of asthma and sarcoidosis were aggravated by his service in the Republic of Vietnam.  

In August 2010, a private physician diagnosed the Veteran with sarcoidosis with minimal obstructive lung defect.  

The Veteran stated in his September 2010 substantive appeal that his duties in the Republic of Vietnam required him to be in direct contact with Agent Orange while loading and unloading aircraft. 

During a November 2010 VA treatment appointment, the Veteran was diagnosed with sarcoid in the lung, liver, and spleen.

The Veteran had an asthma and sarcoidosis follow-up appointment in June 2011.  The physician noted that the Veteran had a history of mild persistent asthma and sarcoidosis.  He had a sarcoidosis biopsy and was given steroids in the past.  Prior chest x-ray and pulmonary function tests were stable.  The Veteran's physical examination and review of his systems were unremarkable.  He was diagnosed with sarcoidosis, stage 1 and his prescription was filled.

A VA treatment record dated in November 2016 indicated that the Veteran was diagnosed with asthma, but that it was well controlled.

In his January 2017 notice of disagreement, the Veteran stated that he was routinely handling Agent Orange the year he served in the Republic of Vietnam.

In a May 2017 letter, Dr. M.P. stated that the Veteran was exposed to jet fuel when he was preparing planes in the service.  The Veteran was stationed on the flight deck for up to fourteen hours a day and was exposed to exhaust from the jets.  Dr. M.P. opined that the Veteran's diagnosis of sarcoidosis is more likely than not related to the exposure of the herbicide Agent Orange and jet fuel.  

Post-service treatment records reflect current diagnoses of asthma and sarcoidosis.  The Veteran has not been afforded a VA examination to ascertain the etiology of asthma and sarcoidosis.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C. § 5103A (d) and 38 C.F.R. § 3.159 (c)(4).  In this case, based upon the Veteran's allegation of exposure to exposure to herbicides and jet fuel and his current diagnoses of asthma and sarcoidosis, the Board finds that a VA examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of his asthma.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that his asthma had (1) its clinical onset during service; (2) is related to any in-service disease, event, or injury, including exposure to herbicides or jet fuel; and/or, (3) is otherwise related to service.  In answering this question, the examiner should consider and weigh the positive etiology opinion made by the Veteran's private doctor, M.P., on October 8, 2009.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  	Schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of his sarcoidosis.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that his sarcoidosis had (1) its clinical onset during service; (2) is related to any in-service disease, event, or injury, including exposure to herbicides or jet fuel; and/or, (3) is otherwise related to service.  In answering this question, the examiner should consider and weigh the positive etiology opinions made by the Veteran's private doctor, M.P., on May 1, 2017 and October 8, 2009.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




